 1   Robert B. Ryder, Esq.
     Nevada State Bar No.: 6806
 2   Cheryl C. Bradford, Esq.
     Nevada State Bar No. 9765
 3   WOLFE & WYMAN LLP
     6757 Spencer Street
 4   Las Vegas, NV 89119
     Tel: (702) 476-0100
 5   Fax: (702) 476-0101
     jdbeckman@wolfewyman.com
 6
     Attorneys for Defendant
 7   GMTCARE, LLC.

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   REBECCA MILLER, Individually,                           CASE NO.:      2:17-cv-02601-MMD-VCF

11                     Plaintiff,
       v.
12                                                           STIPULATION AND ORDER FOR
     GMTCARE, LLC., a Nevada Limited Liability               DISMISSAL WITH PREJUDICE
13   Company; ROE CORPORATIONS I-X; DOES XI-
     XX; and, DOE EMPLOYEES XXVI-XXX,
14
                       Defendants.
15

16

17               Upon stipulation of the parties, Plaintiff, REBECCA MILLER, and Defendant, GMTCARE,

18   LLC, by and through their respective counsel, hereby stipulate to dismiss Plaintiff’s Complaint with

19   Prejudice, with each party to bear their own attorney’s fees, costs, and expenses.

20   Dated this 7th day of January, 2019.                  Dated this 7th day of January, 2019.

21   WOLFE & WYMAN LLP                                     EDWARD M. BERNSTEIN & ASSOCIATES

22
     By: /s/ Cheryl C. Bradford                            By: /s/ David M. Moore
23        Cheryl C. Bradford, Esq.                             David M. Moore, Esq.
          Nevada Bar No. 9765                                   Nevada Bar No. 8580
24        6757 Spencer Street                                   500 South Furth Street
25        Las Vegas, NV 89119                                   Las Vegas. NV 89101
         Attorneys for Defendant                                Attorneys for Plaintiff
26
27

28

                                                       1
     3247042.1
 1                                                                   CASE NO: 2:17-cv-02601-MMD-VCF

 2                                                   ORDER

 3               By stipulation of the parties and good cause appearing therefor, it is hereby ordered as

 4   follows:

 5               IT IS HEREBY ORDERED, ADJUDGED and DECREED that Plaintiff’s Complaint,

 6   including all claims and all causes of action therein are hereby dismissed, with prejudice, with each

 7   party to bear their own attorney’s fees, costs, and expenses.

 8               DATED this 9th
                            ____ day of January, 2019.

 9

10                                                           _____________________________________
                                                             UNITED STATES DISTRICT COURT JUDGE
11
     Submitted by:
12

13   WOLFE & WYMAN LLP

14
     By: /s/ Cheryl C. Bradford
15      Cheryl C. Bradford, Esq.
        Nevada Bar No. 9765
16
        6757 Spencer Street
17      Las Vegas, NV 89119
        Attorneys for Defendant
18

19

20

21

22

23

24

25

26
27

28

                                                         2
     3247042.1
